96 Ga. App. 836 (1958)
101 S.E.2d 726
PEEBLES
v.
THE STATE.
36960.
Court of Appeals of Georgia.
Decided January 15, 1958.
Walter C. McMillan, Jr., Casey Thigpen, for plaintiff in error.
J. Cecil Davis, Socilitor-General, contra.
TOWNSEND, Judge.
1. The word "liquor" used in a criminal case to identify the substance being manufactured or sold, in the absence of anything to the contrary, must be taken to mean "intoxicating liquor." Smith v. State, 17 Ga. App. 118 (86 S.E. 283); Howard v. State, 7 Ga. App. 61 (65 S.E. 1076); Carswell v. State, 7 Ga. App. 198 (66 S.E. 488); Wilburn v. State, 8 Ga. App. 28 (68 S.E. 460); Gates v. State, 18 Ga. App. 94 (88 S.E. 910); Clay v. State, 24 Ga. App. 811 102 S.E. 367); Shahan v. Hardwick, 30 Ga. App. 526 (118 S.E. 575); Humphrey v. State, 39 Ga. App. 406 (147 S.E. 402); Weston v. State, 42 Ga. App. 414 (156 S.E. 321); *837 Shefton v. State, 44 Ga. App. 303 (161 S.E. 281); Wooten v. State, 47 Ga. App. 301 (170 S.E. 392); Peurifoy v. State, 53 Ga. App. 515 (186 S.E. 461); Lamb v. State, 36 Ga. App. 306 (136 S.E. 331); Herrington v. State, 55 Ga. App. 240 (1) 189 S.E. 711); Sims v. State, 57 Ga. App. 655 (196 S.E. 111). Nothing to the contrary is held in Phillips v. State, 37 Ga. App. 505 (141 S.E. 64), a case where the evidence did not support the verdict because it was not shown that anything except "beer" was found at the still, and there was no testimony that this beer was intoxicating.
2. Code § 58-206 makes it an offense to manufacture "any alcoholic, spirituous, vinous, malted or mixed liquors or beverages, any part of which is alcoholic." The indictment charging the offense substantially in the language of the Code section, plus the defendant's plea of not guilty, make up the issue to be tried. The evidence that two men, one of whom was the defendant, were found at a still pumping up the tank; that they ran when the officers approached and the defendant was apprehended; that the still was in operation at the time and over 20 gallons of liquor had already been run, is sufficient to sustain a conviction of manufacturing intoxicating liquor. Smith v. State, 46 Ga. App. 351 (167 S.E. 714).
3. This court will take judicial notice that Glascock County, where the still was located, is a county where the manufacture of intoxicating liquors has not been legalized. Capitol Distributing Co. v. State, 83 Ga. App. 303, 304 (63 S.E.2d 451). Accordingly, the verdict is not without evidence to support it merely because there was no probative evidence that the manufacture and sale of intoxicating beverages had not been legalized therein under the provisions of Code (Ann.) Ch. 58-10.
The trial court did not err in denying the motion for new trial.
Judgment affirmed. Gardner, P. J., and Carlisle, J., concur.